Case 19-32039-KLP           Doc 41   Filed 10/24/19 Entered 10/24/19 16:43:17             Desc Main
                                     Document     Page 1 of 2

                              United States Bankruptcy Court
                                Eastern District of Virginia
                                         Richmond
                                     ________________ Division

In re: Jonathan Carl Ligon
                                                                            19-32039-KLP
                                                               Case Number ________________
         Debtor(s)                                             Chapter ____
                                                                       13

                                               ORDER

                             October 23, 2019
       A hearing was held on ______________________, pursuant to the Order Setting Hearing
entered by the Clerk.

✔   The debtor(s) appeared at the hearing.

    The debtor(s) did not appear at the hearing.

    Counsel for the debtor(s) appeared at the hearing.

         For the reasons stated on the record from the bench, the Court ORDERS:

    The debtor(s) shall cure the following deficiency(ies) on or before    ____________________

         see attached Exhibit A:




Failure to timely cure each deficiency listed above will result in the above-captioned
bankruptcy case being dismissed without further notice or hearing.

    The case is dismissed because the debtor(s) failed to appear at the hearing; and it is further

✔   The case is dismissed; and it is further

      ORDERED that the debtor(s) pay the balance of the filing fee in the amount of
$______________
      0.00      to the Clerk of Court within 14 days of the date of this order; and it is further

       ORDERED that dismissal of this case revests the property of the estate in the entity in
which such property was vested immediately before the commencement of the case. The trustee
need not file a final report unless property or money was administered.

      Oct 24 2019
Date: ____________________                     /s/ Keith L Phillips
                                               _________________________________
                                               United States Bankruptcy Judge

                                               NOTICE OF JUDGMENT OR ORDER
                                                                  Oct 24 2019
                                               ENTERED ON DOCKET: ___________________
[opursosethrg ver. 07/18]
Case 19-32039-KLP   Doc 41   Filed 10/24/19 Entered 10/24/19 16:43:17   Desc Main
                             Document     Page 2 of 2

Exhibit A
